                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

CHARLIE WILBORN                                                                         PLAINTIFF

v.                                 Case No. 4:20-cv-00872-LPR

NICHOLAS KINSEY                                                                       DEFENDANT

                                              ORDER

       Plaintiff Charlie Wilborn brought this civil rights suit in forma pauperis and pro se. After

both parties failed to meet the Rule 26(f) reporting deadline as required by the federal rules and

directed in the February 9, 2021, initial scheduling order, the parties were ordered to file individual

Rule 26(f) reports by June 29, 2021. (Doc. 15). Mr. Wilborn specifically was warned that failure

to follow the rules and comply with the Court’s Order would result in dismissal of his case for

failure to prosecute. (Id.) Mr. Wilborn did not file a Rule 26(f) report, and the time to do so has

passed. Because Mr. Wilborn had not met his responsibilities to follow the rules and failed to

respond to the Court’s Order, his case is dismissed. Local Rule 5.5(c)(2).

       As a result of Mr. Wilborn’s failure to prosecute and to comply with the rules, the Court

concludes that this case should be DISMISSED WITHOUT PREJUDICE.

       Dated, this 30th day of June, 2021.



                                                       _______________________________
                                                       LEE P. RUDOFSKY
                                                       UNITED STATES DISTRICT JUDGE
